Citation Nr: 1823794	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  By way of a October 2008 rating decision, the RO denied service connection for tinnitus.  

2.  Evidence submitted since the final October 2008 rating decision is new and material evidence.  

3.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
2.  Evidence received since the October 2008 rating decision is new and material; the claims of entitlement to service connection for tinnitus is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

The Veteran claims service connection for tinnitus due to noise exposure in service.  

The RO previously denied service connection in October 2008.  The Veteran did not file a notice of disagreement and that rating decision is now final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Veteran has since filed a petition to reopen the claim in October 2013.  The evidence received since the October 2008 denial of this claim includes additional VA treatment records, a March 2014 VA examination, and lay statements as to chronicity made during the November 2017 Board hearing.  As new and material evidence has been submitted by the Veteran, the claim for service connection for tinnitus is reopened.  

II. Service Connection Claim

During his November 2017 Board hearing, the Veteran claimed that he developed tinnitus due to his exposure to noise from Howitzers while serving in Vietnam.  

A.  Service Connection Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

B. Factual Background and Analysis

The Board initially notes that the Veteran has a current diagnosis of tinnitus, meeting the first criterion to establish service connection, that there is a current disability.  (March 2014 VA examination).  However, even if the Board were to concede that the Veteran had in-service noise exposure consistent with the duties he has described to establish the second element of service connection, the Veteran's claim would still fail.  The Board finds that the Veteran does not meet the third criteria for service connection - a link or nexus between a current diagnosis and the in-service disease or injury.  

Simply put, none of the competent and credible medical evidence of record establishes that the Veteran's current tinnitus developed in service or is etiologically related to service.  Rather, both July 2008 and March 2014 VA examiners found the contrary.  The Veteran has not submitted any medical evidence in support of his contentions.

Service treatment records do not document any complaints of, or treatment for, the claimed disability.  

The only medical evidence to address the Veteran's claim is the July 2008 and March 2014 VA examinations.  However, both VA examiners found that service connection was not warranted.  

The July 2008 VA examiner found that tinnitus was not present in service and had an onset over 25 years after discharge.  The VA examiner opined that it was less likely than not to be related to service.  

The March 2014 VA examiner similarly found no evidence of tinnitus in the service treatment records and that the onset was about 10 years previously.  The VA examiner also opined that it was less likely than not to be related to service.  

The only evidence of record supportive of the Veteran's claim is his recent reports that tinnitus started during service, during his November 2017 Board hearing.   Even then, there was some inconsistency in his reports.  In response to the question of whether tinnitus started in service, the Veteran responded "[n]o, it did not."  After prompting by his representative, he later indicated that it had actually started in service, but did not become a problem until about 10 years ago, and that he had misconstrued the question from his VA examiner when asked when it started.  

In this regard, the Board finds that such claim is inconsistent with the contemporaneous evidence.  As indicated previously, his service treatment records are negative for any complaints, treatment, or diagnoses referable tinnitus.  Furthermore, in his March 1970 separation report of medical history he specifically denied having trouble with his ears.  Moreover, he specifically denied having tinnitus in service to the July 2008 VA examiner.  The July 2008 VA examiner specifically noted "[h]e did not hear the tinnitus in service" and "veteran reported...onset about 10 years ago."  The statement "did not hear tinnitus in service" is quite clear as to not hearing any tinnitus in service, and not being a question as to degree of severity.  The Board cannot ignore the fact that the Veteran has repeatedly altered his history of when he believes he began having tinnitus.  Therefore, the Veteran's current statements as to when his tinnitus symptoms began are not credible.

The weight of the probative evidence demonstrates that the Veteran does not have current tinnitus related to any aspect of service.  As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for tinnitus is denied.

ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for tinnitus is reopened, and to this extent the appeal is granted.

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


